Name: 87/52/ECSC: Commission Decision of 12 December 1986 extending the authorization of the joint selling of fuels from HouillÃ ¨res du Bassin de Lorraine and Saarbergwerke AG by 'Saarlor'
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  energy policy
 Date Published: 1987-01-22

 Avis juridique important|31987D005287/52/ECSC: Commission Decision of 12 December 1986 extending the authorization of the joint selling of fuels from HouillÃ ¨res du Bassin de Lorraine and Saarbergwerke AG by 'Saarlor' Official Journal L 020 , 22/01/1987 P. 0037 - 0037*****COMMISSION DECISION of 12 December 1986 extending the authorization of the joint selling of fuels from HouillÃ ¨res du Bassin de Lorraine and Saarbergwerke AG by 'Saarlor' (87/52/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 65 thereof, Having regard to the application submitted on 4 August 1986, Whereas, by Decision No 44/59 (1), as last amended by Decision 82/146/ECSC (2), the Commission authorized the joint selling of fuels from HouillÃ ¨res du Bassin de Lorraine and Saarbergwerke AG by the Saar-Lothringische Kohlenunion, deutsch-franzoesische Gesellschaft auf Aktien/Union charbonniÃ ¨re sarro-lorraine, sociÃ ©tÃ © par actions franco-allemande (Saarlor), of Saarbruecken and Strasbourg; Whereas the period of validity of this authorization was last extended until 31 December 1986, by Decision 82/146/ECSC; whereas by letter dated 4 August 1986, the parties concerned gave notice that the joint selling agreement concluded between them, which was due to expire on 31 December of that year, would be replaced by a new agreement valid until 31 December 1991, and they applied for a corresponding extension of the authorization; Whereas the grounds on which the Commission authorized the agreements between the parties until 31 December 1986 are still valid; whereas this is the case both as regards the improvement of distribution by means of joint sales and as regards the essential nature of the agreements in order to achieve this result and the maintenance of competition within the common market within the meaning of Article 65 (2) (c); Whereas the agreement consequently continues to satisfy the conditions for authorization under Article 65 (2) of the Treaty, HAS ADOPTED THIS DECISION: Article 1 The period of validity of Decision No 44/59 is hereby extended until 31 December 1991. Article 2 This Decision is addressed to the coal-mining undertakings concerned and to Saarlor. Done at Brussels, 12 December 1986. For the Commission Peter SUTHERLAND Member of the Commission (1) OJ No 58, 14. 11. 1959, p. 1147/59. (2) OJ No L 63, 6. 3. 1982, p. 25.